Citation Nr: 1823761	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with anxious features. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder with anxious features. 

He underwent a VA examination in November 2013. See 11/15/2013, CAPRI. The examiner indicated that he did not have a diagnosis of PTSD that conformed to DSM-IV criteria, and that he has another Axis I and/or II diagnosis. Id. at p. 1, 2. He was diagnosed with adjustment disorder with anxious features; however, the examiner opined that it was related to financial and business related stress rather than from his time in the military. Id. 

The examiner also explained that the Veteran's experiences satisfied "Criterion A" for a PTSD diagnosis under DSM-IV as he was exposed to a traumatic event where he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others. Id. at 7. 

However, his symptoms did not satisfy criteria B and C. The examiner noted that the traumatic event is not persistently re-experienced and that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness. Id. at p.7, 8. 

In this case, although the examiner explained his application of the DSM-IV criteria, his report did not address whether the Veteran would qualify for a mental disorder diagnosis under DSM-5. 

Effective August 4, 2014, VA amended the Rating Schedule so as to replace outdated references to the DSM-IV with references to the Diagnostics and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). VA directed that the changes be applied only to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, and not to claims certified to, or pending before, the Board. VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

This appeal was certified to the Board in September 2015 so it was pending before the AOJ on August 4, 2014. As such, DSM-5 applies. Additionally, the Veteran's representative in a March 2018 brief contended that a remand for a new VA examination with consideration of DSM-5 was needed to adjudicate this issue. 

Therefore, the Board finds that the claim for service connection for a psychiatric disorder, to include PTSD and an adjustment disorder with anxious features, must be remanded for a new opinion, which applies the legally relevant criteria (DSM-5) to the Veteran's psychiatric symptoms. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2. Then, schedule a VA examination with a VA psychologist or psychiatrist as to the nature and etiology of any current psychiatric disorder(s). The examiner should review the file, including a copy of this Remand. The examiner is asked to address the following:

a) Identify all acquired psychiatric disorder that are currently present (or present during the period of March 2013 to present). Specifically, the examiner should state whether the PTSD and/or adjustment disorder with anxious features are present. 

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why. 

b) If the Veteran is diagnosed with PTSD, is it at least as likely as not (50 percent or greater) that PTSD manifested during service or is otherwise related? 

c) For any diagnosed psychiatric disorder other than PTSD, to include an adjustment disorder with anxious features, is it at least as likely as not (50 percent or greater) that the disorder manifested during or is otherwise related to the Veteran's period of active service? 

A comprehensive rationale for all opinions is to be provided. All pertinent evidence, including both lay and medical, should be considered. If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency. If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion. 

3. Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


